PER CURIAM.
The test of an account stated is that the minds of the parties met as to the amount due. It is clear that there was no such "meeting of minds here. The defendants’ letter of December 7, 1904, may well have been understood by plaintiff as stating that the organization represented by Boughan & Co. had assented to the account or bill presented by plaintiff; but the fact was otherwise. The defendant organizations had never agreed to the account as presented, but had approved the bills at a smaller sum. " To this smaller sum, however, the plaintiff had never assented, and does not now assent. Hence as to neither sum have the minds of the parties met.
Judgment affirmed, with costs.